                                                  IN THE UNITED STATES DISTRICT COURT
                                                     FOR THE DISTRICT OF MARYLAND
              ASHLEY ALBERT, et al.,
                                                                                          *
                    Plaintiff,
                                                                                          *
                    v.                                                                                      Case No.          8:20-CV-1936
              GLOBAL TEL*LINK CORP., et al.
                                                                                          *

                    Defendant.                                                            *

                                              NOTICE OF FILING OF DOCUMENT UNDER SEAL
              Check one.

              X          Exhibit      A                 which is an attachment to
                                                                                                  the Memorandum in Support of the Motion

                           Dismiss filed by Securus Technologies, LLC, Global Tel*Link Corp., and 3Cinteractive Corp.

                         will be electronically filed under seal within 24 hours of the filing of this Notice.



                                                                                     (title of document)

                         will be electronically filed under seal within 24 hours of the filing of this Notice.

                         I certify that at the same time I am filing this Notice, I will serve copies of the document
                                              email to counsel only; counsel has agreed to maintain Ex. A as "attorneys' eyes only" until entry of a Protective Order.
              identified above by                                                                                                                                        .

              October 30, 2020                                                                   /s/ Jason R. Scherr

              Date                                                                               Signature
                                                                                                 Jason R. Scherr (25633)
                                                                                                 Printed Name and Bar Number

                                                                                                 1111 Pennsylvania Ave. NW, Washington, DC 20005

                                                                                                 Address
                                                                                                 jr.scherr@morganlewis.com
                                                                                                 Email Address
                                                                                                 (202) 739-6000
                                                                                                 Telephone Number
                                                                                                 (202) 739-6001
                                                                                                 Fax Number




NoticeofFilingofDocumentUnderSeal (11/2017)
